DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the application as filed does not appear to support 20 mL/min as an upper limit for feed rate of fluid stock.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1-5, 7, 9-10, 15, 19, 22, 26, 30, 32, and 42-47 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,106,650 to Hoy et al. (“Hoy”) in view of WO 2014/160045 to Joo et al. (“Joo”) and US 2012/0153143 to Kennedy et al. (“Kennedy”).
	With regard to Claim 1, Hoy teaches a method of manufacturing uniform thin films via electrostatic spraying wherein a fluid stock comprising liquid media and an additive is sprayed from an electrostatic nozzle energized by a power supply (see Abstract; FIG. 1a; Col. 6, Lns. 24-43; Col. 9, Lns. 65-68; Col. 15, Lns. 23-49; Claim 1).  The liquid nozzle features a diameter (see Col. 12, Lns. 5-21).  According to Hoy, the spray process may be facilitated by high velocity gas discharged from the nozzle concentrically about the fluid stock (see Col. 14, Lns. 29-59).  Specifically, Hoy teaches provision of assist gas from an opening that is a concentric annular ring disposed about an orifice from which liquid spray emanates (see Col. 14, Lns. 44-48).  Thus Hoy teaches the two conduit arrangement as claimed, with the concentric annular ring through which assist gas flows constituting a first conduit, and the orifice through which the liquid spray material flows constituting a second conduit.
Notably, Hoy indicates that the manner of generating electrical voltage is immaterial (see Col. 17, Lns. 16-18); however the reference does not expressly teach provision of AC voltage.  
	Hoy indicates usage of high velocity gas as noted; however the reference does not expressly teach the claimed velocity.  Joo is similarly directed to gas-assisted electrostatic spray deposition of films through a concentric nozzle arrangement, and teaches using a gas velocity is in excess of 50 m/s (see Abstract; FIGs. 3, 9; ¶¶ [0002], [0034]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ a gas velocity in excess of 50 m/s in the method of Hoy, as taught by Joo, with a reasonable expectation of success.
	With regard to Claims 2 and 5-6, Hoy teaches formation of polymer coatings wherein the liquid mixture comprises any type of suitable polymer, including acrylates and styrenes (see Abstract; Col. 8, Ln. 58 through Col. 9, Ln. 13; Claim 20).  Joo is noted as also teaching several of the claimed polymer additives (see ¶ [0069]).
	With regard to Claim 3, Hoy in view of Joo and Kennedy teaches the claimed method, thus the resulting features thereof, as claimed, are understood to emanate therefrom.
	With regard to Claim 4, the method of Hoy is disclosed as yielding uniform and smooth films (see Col. 9, Lns. 67-68).
	With regard to Claims 7 and 19, Hoy and Joo each teach the claimed concentration of polymer (see Hoy at Col. 9, Lns. 14-20; Joo at ¶ [0070]).

	With regard to Claim 10, Hoy discloses inclusion of particles without particular limitation, and teaches metal and pigment (of which many are metal oxides, e.g. titanium dioxide, iron oxide, zinc oxide, etc.) particles (see Col. 6, Lns. 44-52).
	With regard to Claim 15, Hoy and Joo each teach water and alcohol media (see Hoy at Table 1; Joo at ¶ [0034]).
	With regard to Claims 22 and 45, despite not expressly teaching the claimed diameter values, Hoy and Joo each teach usage of any suitable conduit diameters, with Hoy indicating selection is a result-effective variable informed by- and bearing-upon a variety of considerations, such as rate of coating provision, degree of atomization, and liquid viscosity (see Hoy at Col. 12, Lns. 9-16; Joo at ¶ [0006]).  Moreover, Hoy does not impose any particular design constraints on the spray nozzle diameters (see Col. 12, Lns. 21-25).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed diameters, throughout the course of routine experimentation and optimization, in order to obtain desired coating properties.
	With regard to Claim 26, Hoy and Joo each teach the claimed voltage (see Hoy at Col. 6, Lns. 39-41; Joo at ¶ [0033]).

	With regard to Claim 32, Hoy and Joo each teach the viscosity of the solution within the claimed range (see Hoy at Col. 9, Lns. 26-28; Joo at ¶ [0034]).
	With regard to Claims 42-43, Joo teaches the use of any suitable gap size (see ¶ [0008]).  Given the lack of design constraints and instruction to select nozzle parameters subject to coating considerations as noted above, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed gap sizes in the method of Hoy, as taught by Joo, with a reasonable expectation of success and in the pursuit of routine experimentation and optimization in obtaining desired coating properties.
	With regard to Claim 44, Hoy teaches the claimed coating thickness (see Col. 14, Lns. 18-20).
	With regard to Claims 46-47, Joo teaches the claimed conduit offsets (see ¶ [0005]).  Given the lack of design constraints and instruction to select nozzle parameters subject to coating considerations as noted above, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed conduit offsets in the method of Hoy, as taught by Joo, with a reasonable expectation of success and in the pursuit of routine experimentation and optimization in obtaining desired coating properties.

Response to Arguments
	Applicant’s arguments filed 06 January 2021 have been fully considered in view of the claims as amended.  Applicant argues that the balanced and symmetric arrangement and provision of assist gas relative to the liquid spray, as taught by Hoy, does not meet the limitations of Claim 1 (see Response at Pg. 8).  This argument is not found persuasive.  Hoy teaches provision of assist gas from an opening that is a concentric annular ring disposed about an orifice from which liquid spray emanates (see Col. 14, Lns. 44-48).  Thus Hoy teaches the two conduit arrangement as claimed, with the concentric annular ring through which assist gas flows constituting a first conduit, and the orifice through which the liquid spray material flows constituting a second conduit.
	The grounds of rejection have been altered/updated in view of the claims as amended.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715